
	
		I
		111th CONGRESS
		2d Session
		H. R. 5857
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2010
			Mr. Djou introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to decrease
		  the top marginal corporate rate to 28 percent and to prevent corporations from
		  exploiting tax treaties to evade taxation of United States
		  income.
	
	
		1.Short TitleThis Act may be cited as the
			 Fair American Corporate Tax
			 Act or FACT
			 Act.
		2.Decrease in top
			 marginal rate
			(a)In
			 GeneralParagraph (1) of
			 section 11(b) of the Internal Revenue Code of 1986 is amended—
				(1)by inserting
			 and at the end of subparagraph (B),
				(2)by striking
			 subparagraphs (C) and (D) and inserting the following subparagraph:
					
						(C)28 percent of so much of the taxable income
				as exceeds
				$75,000.
						,
				(3)by striking
			 of $100,000 and inserting of $75,000,
				(4)by striking
			 $11,750 and inserting $7,250, and
				(5)by striking the
			 third sentence.
				(b)Certain Personal
			 Service CorporationsParagraph (2) of section 11(b) of such Code
			 is amended by striking 35 percent and inserting 28
			 percent.
			(c)Conforming
			 Amendments
				(1)Subsection (a) of
			 section 1201 of such Code is amended by striking 35 percent each
			 place it appears and inserting 28 percent.
				(2)Paragraphs (1),
			 (2), and (6) of section 1445(e) of such Code are each amended by striking
			 35 percent and inserting 28 percent.
				(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			3.Limitation on treaty
			 benefits for certain deductible payments
			(a)In
			 generalSection 894 of the Internal Revenue
			 Code of 1986 (relating to income affected by treaty) is amended by adding at
			 the end the following new subsection:
				
					(d)Limitation on
				treaty benefits for certain deductible payments
						(1)In
				generalIn the case of any
				deductible related-party payment, the amount of any withholding tax imposed
				under chapter 3 (and any tax imposed under subpart A or B of this part) with
				respect to such payment shall not be less than the amount which would be
				imposed if the payment were made directly to the foreign parent corporation
				(taking into account any income tax treaty between the United States and the
				country in which the foreign parent corporation is resident).
						(2)Deductible
				related-party paymentFor purposes of this subsection, the term
				deductible related-party payment means any payment made, directly
				or indirectly, by any person to any other person if the payment is allowable as
				a deduction under this chapter and both persons are members of the same foreign
				controlled group of entities.
						(3)Foreign
				controlled group of entitiesFor purposes of this subsection—
							(A)In
				generalThe term
				foreign controlled group of entities means a controlled group of
				entities the common parent of which is a foreign corporation.
							(B)Controlled group
				of entitiesThe term
				controlled group of entities means a controlled group of
				corporations as defined in section 1563(a)(1), except that—
								(i)more than
				50 percent shall be substituted for at least 80 percent
				each place it appears therein, and
								(ii)the determination
				shall be made without regard to subsections (a)(4) and (b)(2) of section
				1563.
								A
				partnership or any other entity (other than a corporation) shall be treated as
				a member of a controlled group of entities if such entity is controlled (within
				the meaning of section 954(d)(3)) by members of such group (including any
				entity treated as a member of such group by reason of this sentence).(4)Foreign parent
				corporationFor purposes of this subsection, the term
				foreign parent corporation means, with respect to any deductible
				related-party payment, the common parent of the foreign controlled group of
				entities referred to in paragraph (3)(A).
						(5)RegulationsThe
				Secretary may prescribe such regulations or other guidance as are necessary or
				appropriate to carry out the purposes of this subsection, including regulations
				or other guidance which provide for—
							(A)the treatment of
				two or more persons as members of a foreign controlled group of entities if
				such persons would be the common parent of such group if treated as one
				corporation, and
							(B)the treatment of
				any member of a foreign controlled group of entities as the common parent of
				such group if such treatment is appropriate taking into account the economic
				relationships among such
				entities.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after the date of the enactment of this Act.
			
